Citation Nr: 0117100	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran received an honorable discharge for a first 
period of active military service from November 1979 to 
October 1983.  He received an other than honorable discharge 
for a second period of active military service from October 
1983 to August 1987.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for asthma.  

There has been a significant change in the law since the 
August 2000 rating decision denied service connection for a 
stomach ulcer as not well grounded.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law on November 9, 2000, 
eliminated the concept of a well-grounded claim.  Therefore, 
the issue of entitlement to service connection for a stomach 
ulcer is referred to the RO for appropriate action under the 
current law.  


FINDINGS OF FACT

1.  The veteran had childhood asthma prior to service.  

2.  Preexisting asthma did not increase in disability during 
the veteran's honorable period of active service from 
November 1979 to October 1983; the lungs were normal at the 
time of service separation.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by the veteran's 
honorable period of active service from November 1979 to 
October 1983.  38 U.S.C.A. §§ 101(2), 1131, 1132, 1153, 
5303(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.12, 3.303, 
3.304(b), 3.306 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he had childhood asthma and that 
this preexisting asthma was aggravated during his active 
service.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the veteran's service medical 
records and medical records from the identified health care 
providers.  The veteran filed lay statements with the RO, and 
in September 2000, he withdrew his June 2000 request for a 
video hearing before the Board.  The November 1999 rating 
decision and June 2000 statement of the case informed the 
veteran of the evidence needed to substantiate his claim.  A 
February 1996 administrative decision informed the veteran 
that discharge under other than honorable conditions from his 
second period of active service from October 1983 to August 
1987 was a bar to VA benefits based upon that period of 
service, and he did not appeal.  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

Under VCAA, the Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  The Board finds that the medical 
evidence of record provides a sufficient basis on which to 
decide this appeal.  Given the absence of medical evidence 
that links an asthma disability to service in any way, an 
examination is not warranted.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  To establish service 
connection, the veteran must present medical evidence of 
current asthma, of incurrence or aggravation of asthma in 
service, and of a nexus between in-service asthma and current 
asthma.  See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).  

Certainly, the medical evidence indicates that the veteran 
has a current asthma disability.  A valid claim requires 
proof of a present disability.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  VA diagnoses from April 1997 to August 2000 include 
asthma, an unspecified type of asthma, and stable asthma, and 
the veteran went to the VA clinic for refills of albuterol 
for his inhaler in December 1997, June 1998, and March 1999.  

Service medical records show no diagnosis, treatment, or 
complaint of asthma during the veteran's honorable first 
period of service other than a report of asthma before age 
eight.  During the veteran's second period of service, it is 
true that the veteran told a June 1987 military examiner that 
asthma occurred during heavy exertion.  Regardless, 
disability compensation is not payable based upon the 
veteran's June 1987 report because he was discharged from his 
second period of service under other than honorable 
conditions for drug abuse.  Disability compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable unless it is found that the person 
was insane at the time of committing the offense causing the 
other than honorable discharge or release.  See 38 U.S.C.A. 
§§ 101(2), 5303(b) (West 1991); 38 C.F.R. § 3.12 (2000).  The 
medical evidence shows no insanity during the veteran's drug 
abuse in service because his psychiatric health was deemed 
normal at his enlistment examination in November 1979 and at 
his last military examination in June 1987.  

The veteran was presumed sound at the beginning of his first 
period of active service because his lungs and chest were 
deemed normal at the November 1979 enlistment examination.  A 
veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the disease 
or injury existed prior to service.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  In this case, however, 
the presumption of soundness at the veteran's acceptance into 
service is rebutted because he reported a history of asthma 
from ages three to seven to the November 1979 induction 
examiner and a history of childhood asthma to the June 1987 
examiner.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) 
(presumption of soundness was rebutted by clear and 
unmistakable evidence consisting of the appellant's own 
admissions during clinical evaluations...of a preservice 
history of psychiatric problems).

In June 2001 written arguments, the veteran's representative 
noted the documentation of the preservice asthma and argued 
that service connection was in order based on the theory of 
aggravation of a preexisting disorder.  Asthma in the 
veteran's childhood is a disease that pre-existed his 
service, which will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2000).  

Service connection may not be granted in this case because 
the medical evidence shows no increase in the preexisting 
asthma disability during the veteran's honorable period of 
active service from November 1979 to October 1983.  Service 
medical records show that the veteran went to the clinic 
approximately fifty times during his first period of service 
for treatment of medical disorders, which did not include 
asthma.  Even if the second period of active service from 
October 1983 to August 1987 had been honorable, which it was 
not, those service medical records further show that the 
veteran went to the clinic approximately fifty-five times 
during his second period of service for treatment of numerous 
medical disorders, which did not include asthma, and his 
lungs and chest were again deemed normal at his last military 
examination in June 1987.  The medical evidence shows no 
increase in the preexisting asthma disability during service.  
Similarly, the post service medical evidence does not link 
asthma to the veteran's period of honorable active service.  
In light of the absence of medical findings linking asthma to 
the veteran's period of honorable service in any way, service 
connection is not warranted.  

Entitlement to service connection for asthma must be denied 
because a preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for asthma is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

